DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kershner (U.S. Patent No. 5,838,262; cited in Applicant’s IDS).

	Regarding claim 1: 
	Kershner teaches: a display apparatus (Fig. 1: 10) that is able to display an operational area to an operative of a host platform, said operational area being defined within an external real-world environment relative to said host platform (e.g. C2, L45 to C3, L60, operative being pilot, host platform is aircraft, operational area is area related to the flight path; and, for example, Figs. 6A-S), the apparatus comprising: 
	a viewing device (Fig. 3: helmet mounted display  / HMD or HUD) configured to provide to said operative, in use, a three-dimensional view of said external real-world environment (see e.g. C3 and C6-C8); 
	a display generating device for creating images at the viewing device (Fig. 1: 20, virtual imaging subsystem); and 
	a processor (Fig. 4: 102, 106, processing core of PPIC means– primary processing, interface and control means 100) comprising an input for receiving real-time first data representative of a specified target and its location within said external real-world environment (see e.g. C6-9, C11, C12, and Figs. 5A-B, can receive real-time video images of threat systems (a specified target and its location within the external real-world environment)) and 
	configured to receive or obtain second data representative of at least one characteristic of said specified target (see e.g. Figs. 1, 4, 6A, 6R, and C3, C5, C6, C9-15; the PPIC is configured to obtain second data representative of the threat systems from databases: 50, 60, 70, 80 – any one of these corresponds to the claimed second data) , the processor being further configured to: 
	use said first and second data to calculate a geometric volume representative of a region of influence of said specified target relative to said real-world external environment and/or said host platform; and generate three-dimensional image data representative of said geometric volume (e.g. Figs. 6A-S and C11-21 and claim 8), and 
	display a three dimensional model, depicting said geometric volume and created using said three-dimensional image data, on said display generating device (e.g. Figs. 6A-S; and C3, C5-9), 
	the apparatus being configured to project or blend said three-dimensional model into said view of said external real-world environment at the relative location therein of said specified target (e.g. C7-8 and Fig. 11).


	Regarding claim 2:
	Kershner further teaches: the display apparatus according to claim 1, wherein the real-time first data relating to a specified target is obtained using target detection and/or tracking technology on-board the host platform and/or one or more other platforms within the real-world external environment (see e.g. Fig. 5B, .


	Regarding claim 3:
	Kershner further teaches: the display apparatus according to claim 2, comprising a target tracking and/or detection module having an output communicably coupled to the processor (see e.g. Fig 4 and mapping above re: claim 2. The claimed module and output corresponds to either one of 60, 70 and the data stream connections between Fig. 4: 60, 70 and the processing core 102, 106 of 100).


	Regarding claim 5:
	Kershner further teaches: the display apparatus according to claim 1, wherein the processor is configured to generate and display three-dimensional models in respect of two or more respective specified targets simultaneously (e.g. C4, last paragraph; and C12-13, C24 and Figs. 5A-B, an embodiment with more than one threat to be displayed simultaneously is taught).


	Regarding claim 7:
	Kershner further teaches: the display apparatus according to claim 1, wherein the viewing device is a transparent or translucent visor, such that the external real-world environment can be viewed by an operative through the viewing device, in use, and 
	said display generating device is arranged and configured relative to said visor to project images displayed thereon onto said visor so as to superimpose said images onto the operative's view of the external real-world environment (Fig. 3 and C7, HMD viewing device).


	Regarding claim 8:
	Kershner further teaches: the display apparatus according to claim 7, comprising a headset for placing over an operative's eyes, in use, and including said display generating device (Fig. 3 and C7).


	Regarding claim 9:
	Kershner further teaches: the display apparatus according to claim 1, wherein the display generating device is incorporated in the viewing device which is substantially opaque (Fig. 3), and 
	the processor includes an input for receiving image data representative of an external real-world environment (see e.g. Fig. 4, processor can receive images of view looking outside cockpit), and is configured to use said image data to display on said display generating device a three-dimensional virtual environment depicting a view of an external real-world environment (see e.g. mapping to claim 1, and Fig. 7, Fig. 11 and C19-20).


	Regarding claim 10:
	Kershner further teaches: the display apparatus according to claim 9, wherein the processor is configured to blend the image data representative of the one or more three-dimensional models into said virtual environment on said display generating device (see mapping to claim 1; and C5-C7, Figs. 3, 11 and claim 2).


	Regarding claim 12:
	Kershner further teaches: the display apparatus according to claim 1, wherein the processor is configured to receive or obtain terrain elevation data representative of said external real-world environment, 
	use said terrain elevation data and at least said first data to calculate regions of intervisibility between said host platform and a specified target, and 
	calculate said geometric volume based on said calculated regions of intervisibility (Fig. 4: 50 and related description, and Figs. 6B-6E.  See also C15-20).


	Regarding claim 13:
Kershner further teaches: the display apparatus according to claim 1, wherein the three-dimensional model depicting the region of influence of a specified target is a wire frame model or at least partially translucent, and, 
	optionally, wherein regions of each model, and/or different models, are displayed in different colours based on its status and/or the terrain within which the region of influence is located (C13, last partial paragraph). 


	Regarding claim 14: see claim 1. 
	The method of claim 14 corresponds to the functions performed by the apparatus of claim 1. Thus, the same rationale for rejection applies. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kershner. 

	Regarding claim 2:
	Kershner further teaches: the display apparatus according to claim 1, wherein the real-time first data relating to a specified target is obtained using target detection and/or tracking technology on-board the host platform and/or one or more other platforms within the real-world external environment (see e.g. Fig. 5B, C10, second full paragraph, a tracking means can be employed as part of the threat systems database. See also C20, updating in real-time).
	Modifying Kershner, in view of itself, such to include a tracking means as taught by Kershner, is all of taught, suggested and obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 2, although not necessarily in a single embodiment, with the only difference being between the claimed element and 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the display apparatus according to claim 2, wherein the processor is communicably coupled to a remote target detection/tracking module, on-board the host platform or elsewhere, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Kershner teaches tracking technology, as mapped above in claim 2.  The processor of Kershner can have several couplings to modules (see e.g. Fig. 4: 50, 60, 70), which can be on-board the host platform. Regarding one for a remote target detection/tracking, see e.g. Fig. 5A, which relates to the “Threat Systems Database” which lists different threat systems and location related information; and Fig. 5B for same re: Threat Systems Characteristics Database.  The TS database 60 is “mission-
One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the display apparatus according to claim 1, wherein the processor is configured to predict or calculate an effect on a region of influence and, therefore, a three-dimensional model representative thereof, of a specified countermeasure, and 
	is optionally configured to receive or obtain data representative of a specified countermeasure and, in the case of two or more specified targets, a respective region of influence to which the countermeasure is to be applied, and 
	Kershner teaches calculating the effects of known threats (i.e. in the Threat System Database, see Figs. 5A-B) to a flight plan, path, or mission (see e.g. Figs. 6F-6S throughout). Here, the “region of influence” could be the pilot’s FOV, or the path of mission, or flight plan/path.  The 3D model representative of a countermeasure could be adjusting the 3D display and video images to show timeline and information of threat zone re: threat in relation to flight path, to give pilot time to alter flight path to escape the threat zone (see e.g. C21-22).  Alternatively, a countermeasure could involve the weapon subsystem and timelines for detection, acquisition, and time-to-target phases (see e.g. C9-13).  The information re: weapons can also be put into 3D model for virtual image display, as per Kershner. 
	Accordingly, virtual images/cues can be provided for any one of the above countermeasures, whether to re-direct flight path, maintain, or engage in weapons (for example, visual cues to maintain flight in a safe zone, or grounding the plane, in order to maintain and provide situational awareness for the pilot. see e.g. Background, `C23-24 and Figs. 6A-S). There can also be a special case where the only feasible flight path, based upon mission parameters, is over the threat system, so the display will change to show a countermeasure that involves a special 3D threat envelope based upon this condition. Any one of the above teaches/suggests Applicant’s claim 6. 
	The prior art included each element recited in claim 6, although not necessarily in a single embodiment, with the only difference being between the claimed element and 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 11:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the display apparatus according to claim 1, comprising a user interface configured to receive user input data representative of operations to be performed in respect of a three-dimensional model displayed on the display generating device, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Kershner teaches a number of “design choices” that include resolution level (see C9), selection of an appropriate margin of safety distance (MOS) (see C12), and/or update frequency (see C21).  Any one of these can be user input data representative of operations to be performed re: 3D model displayed, which can be input through a user interface associated with Fig. 1: 100, primary processing, interface and control means.  User input data can also be data regarding the mission to be performed (C9).  Modifying 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kershner in view of Varga (U.S. Patent Application Publication No. 2014/0240313 A1) (cited in Applicant’s IDS). 

	Regarding claim 11:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the display apparatus according to claim 1, comprising a user interface configured to receive user input data representative of operations to be performed in respect of a three-dimensional model displayed on the display generating device, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Kershner teaches a number of “design choices” that include resolution level (see C9), selection of an appropriate margin of safety distance (MOS) (see C12), and/or update frequency (see C21).  Any one of these can be user input data representative of operations to be performed re: 3D model displayed, which can be input through a user interface associated with Fig. 1: 100, primary processing, interface and control means.  User input data can also be data regarding the mission to be performed (C9).  
	As an alternative to the interface of Kershner Fig. 1: 100, Varga teaches another example of a user interface (see para. 62-63 and 128).  Varga also teaches said interface receiving user input data (see para. 67, 99).  Modifying the applied references, 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613